DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on November 19, 2021

Claim 1-13 are allowedClaims 1-14 are pending

Examiner’s Statement of Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:Independent claims 1 and 13 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 2-6 of the remarks filed on November 19, 2021. The prior art of record does not teach increasing a difficulty level for a user to perform an operation for a predetermined period of time; observing the activity of the user for this period of time and subsequently, setting an authorization level of the user to perform the operation; and restoring the original difficulty level after the predetermined period of time. 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-12 are also allowable by virtue of their dependence on the independent claims.


Response to Arguments
1.) Applicant’s arguments filed on 11/19/2021 regarding 35 U.S.C. 103 rejection to claims 1 and 13 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.
2.) Applicant’s arguments filed on 11/19/2021 regarding 35 U.S.C. 102(a)(1) rejection to claim 14 have been fully considered and is persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new grounds of rejection is made in view of US 20090207053, Lee

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110125509, Lidstrom in view of US 20090207053, Lee 	In regards to claim 14, Lidstrom teaches an information processing apparatus, comprising: (see US 20110125509, Lidstrom, fig. 4, item 404[data processor]) programmed to:detect a degree of inconvenience to a user in performing an operation of the information processing apparatus during a predetermined temporary trial period, the user being one who is a target of an authority level(see US 20110125509, Lidstrom, para. 0022, 0034 and fig. 2, step 208, where usage pattern features and behavior [e.g. degree of usage inconvenience] may be extracted[202] and used to determine which features of service usage are relevant for temporarily[i.e. period of time] adapting a service level for a user);  	set an authority level of the user in accordance with at least the detected degree of inconvenience(see US 20110125509, Lidstrom, para. 0045 and fig. 2, step 208, where a user’s service level is adapted[i.e. set][208] based on the monitoring[200] of service usage and behavior[e.g. degree of inconvenience); 	setting, wherein the detected degree of inconvenience of the user is based on a number of time the user performs the operation during the predetermined temporary trial period(see US 20090207053, Lee, para. 0018, where an inconvenience level[i.e. degree of inconvenience] is determined based on the number of times a user presses a key[i.e. performs an operation], where, implicitly, the number of occurrences may happen over a period of time). 	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Lidstrom with the teaching of Lee because a user would have been motivated to improve the data entry efficiency of a terminal user, taught by Lidstrom, in order to enable a user with flexible levels of services in a communication network(Lee, para. 0001) 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438